Case 2:15-cr-20094-MFL-EAS ECF No. 313, PageID.1572 Filed 02/02/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,                                  Case No. 15-cr-20094
                                                    Hon. Matthew F. Leitman
v.

VERDELL KENNEDY,


     Defendant.
__________________________________________________________________/

         ORDER DENYING DEFENDANT’S REQUEST TO MODIFY
             RESTITUTION PAYMENT PLAN (ECF No. 307)

        Defendant Verdell Kennedy is a federal inmate incarcerated at the Ashland

Federal Correctional Institution. When the Court sentenced Kennedy in this case, it

ordered him to pay $888,618.19 in restitution. (See Judgment, ECF No. 223,

PageID.908.) The Court also ordered Kennedy to participate in the Inmate Financial

Responsibility Program (the “IFRP”). (See id., PageID.910.) Part of the IFRP

includes establishing a payment plan so that Kennedy can make progress towards

the amount he owes in restitution. (See id.)

        On January 7, 2021, Kennedy filed a written request in which he asks the

Court to “adjust[]” the payment established by the IFRP to $25.00 per quarter. (Req.,

ECF No. 307.) The Government objects to Kennedy’s request. (See Resp., ECF No.

312.)

                                          1
Case 2:15-cr-20094-MFL-EAS ECF No. 313, PageID.1573 Filed 02/02/21 Page 2 of 2




      The Court has carefully reviewed Kennedy’s request to modify his IFRP

payment amount and DENIES it for the reasons stated in the Government’s

response.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: February 2, 2021               UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 2, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
